                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

DOMINIC RICKETT,                )
No. 23439-045,                  )
                                )
               Petitioner,      )
                                )
      vs.                       )                                Case No. 19-cv-1011-NJR
                                )
USA,                            )
UNITED STATES DEPT. of JUSTICE, )
UNITED STATES ATTORNEY GENERAL, )
T.G. WERLICH,                   )
and UNKNOWN PARTY,              )
                                )
               Respondents.     )

                                 MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

           Petitioner Dominic Rickett, a federal prisoner currently incarcerated at the FCI-Greenville,

brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the constitutionality of

his confinement. He asserts that in light of Rehaif v. United States, __ U.S. __, 139 S. Ct. 2191

(June 21, 2019), his conviction and sentence under 18 U.S.C. § 922(g)(1) and 18 U.S.C.

§ 924(a)(2) should be vacated. (Doc. 1, p. 7).

           This case is now before the Court for a preliminary review of the Petition pursuant to Rule

4 of the Rules Governing Section 2254 Cases in United States District Courts. 1 Rule 4 provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.”

           Petitioner was convicted upon a plea of guilty in the Western District of Missouri (Case



1
    Rule 1(b) of those Rules gives this Court the authority to apply the rules to other habeas corpus cases.
                                                        1
No. 11-cr-181-W-DW). (Doc. 1, pp. 17-27). Petitioner claims that in his case, the Government

failed to prove that he knew that he belonged to the category of persons who were prohibited from

possessing ammunition, at the time he possessed ammunition.

         In Rehaif, the Supreme Court held that:

         [I]n a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must
         prove both that the defendant knew he possessed a firearm and that he knew he
         belonged to the relevant category of persons barred from possessing a firearm. We
         express no view, however, about what precisely the Government must prove to
         establish a defendant’s knowledge of status in respect to other § 922(g) provisions
         not at issue here.

Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (defendant’s conviction for illegal possession

of firearm and ammunition was based on his status of being illegally or unlawfully in the United

States; reversing/remanding because the Government had not been required to prove at trial that

defendant knew he was unlawfully in the country).

         Given the limited record and the still-developing application of Rehaif, it is not plainly

apparent that Petitioner is not entitled to habeas relief. Without commenting on the merits of the

claims, the Court concludes that the Petition survives preliminary review under Rule 4 and Rule

1(b) of the Rules Governing Section 2254 Cases in United States District Courts, and a response

shall be ordered.

         Petitioner has identified a number of individuals as Respondents. As the proper respondent

is T.G. Welch, the warden at Greenville, the Clerk is DIRECTED to TERMINATE from the

docket USA, United States Department of Justice, United States Attorney General, and Unknown

Party.

                                            Disposition

         IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead within




                                                   2
thirty days of the date this order is entered (on or before December 20, 2019). 2 This preliminary

order to respond does not, of course, preclude the Government from raising any objection or

defense it may wish to present. Service upon the United States Attorney for the Southern District

of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

         IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

         Petitioner is ADVISED of his continuing obligation to keep the Clerk (and the Respondent)

informed of any change in his whereabouts during the pendency of this action. This notification

shall be done in writing and not later than seven (7) days after a transfer or other change in address

occurs. Failure to provide such notice may result in dismissal of this action. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         DATED: November 20, 2019

                                                               ___________________________
                                                               NANCY J. ROSENSTENGEL
                                                               Chief U.S. District Judge




2
 The response date ordered here is controlling. Any date that CM/ECF should generate in the course of
this litigation is a guideline only. See SDIL-EFR 3.


                                                   3
